DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In respond to Applicant’s amendment filed 03/02/2021, claims 1, 4, 9 have been amended.  Claim 3 has been canceled.
Reasons for Allowance 
3.	The following is an examiner's statement of reasons for allowance: 
The Examiner's basis for allowability of independent claim 1 is the same as those set-forth within the Remarks filed 03/02/2021 (specifically pages 6-7).
Claims 4-9 are also allowable as they directly depend on claim 1.
					COMMUNICATION
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN N NGUYEN/Primary Examiner, Art Unit 2828